IN THE SUPREME COURT OF PENNSYLVANIA
                                     MIDDLE DISTRICT


 PERCY ALLEN,                                   : No. 44 MM 2022
                                                :
                            Petitioner          :
                                                :
                                                :
                   v.                           :
                                                :
                                                :
 COURT OF COMMON PLEAS OF                       :
 MONTGOMERY COUNTY,                             :
                                                :
                            Respondent          :


                                         ORDER



PER CURIAM

        AND NOW, this 29th day of July, 2022, the Application for Leave to File Original

Process is GRANTED, and the “Petition for Writ of Mandamus and Extraordinary [sic]” is

DENIED.




A True Copy Elizabeth E. Zisk
As Of 07/29/2022


Attest: ___________________
Chief Clerk
Supreme Court of Pennsylvania